IN THE SUPREME COURT OF IOWA
                           No. 130 / 05-1257

                         Filed February 9, 2007

IN RE THE MARRIAGE OF JODY L. KEENER
AND CONNIE H. KEENER

Upon the Petition of
JODY L. KEENER,

      Appellant,

And Concerning
CONNIE H. KEENER,

      Appellee.
________________________________________________________________________
      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Linn County, Marsha

Beckelman, Judge.



      Former wife seeks further review after court of appeals modified

dissolution   decree.   DECISION     OF   THE     COURT    OF   APPEALS

VACATED; DISTRICT COURT JUDGMENT AFFIRMED IN PART,
REVERSED IN PART, AND CASE REMANDED.



      Robert F. Wilson, Cedar Rapids, for appellant.



      Daniel Bray of Bray & Klockau, P.L.C., Iowa City, for appellee.
                                    2

STREIT, Justice.

        When two people cannot get along, sometimes it is better for both

of them to just pick up their toys and leave. Unfortunately in this case,

that was not so easy. During their marriage, Jody and Connie Keener

founded a very successful toy company. The district court awarded all of

the stock in the company to Connie but required her to pay Jody nearly

$7 million over eleven years in order to equalize the property division.

Jody complained the court should have awarded interest and provided

security for this judgment. The court of appeals agreed, awarding Jody

interest at the statutory rate and giving him an equitable lien on the

business and all of its assets. On further review, we find Jody did not

prove the value of certain intangible assets of the corporation. We find

the value of the corporate stock to be $10,169,171 and order Connie to

pay Jody $4,280,650 over six years. We further order interest be paid on

the judgement rendered herein and Connie’s obligation to her ex-

husband be secured by a UCC lien on the corporate stock.

        I.   Facts and Prior Proceedings

        Connie and Jody were married in 1992 in Cedar Rapids, Iowa.

They do not have any children together.      Jody filed for dissolution in

2002.

        Connie is fifty-eight years old. She was born in Hong Kong and

lived there until she came to the United States in 1975. In Hong Kong

she worked as a cashier, in hotel management, in the travel agency

business, in an employment agency, and finally at a bank. While living

in California, she worked as a secretary and a commercial bank loan

assistant. She has two children. This is her second marriage.

        Jody is fifty-two years old and a native of Iowa.    He has five

children and this is his third marriage.         Jody has an unusual
                                        3

background.     He quit school at the age of twelve to work for various

carnivals. While in the carnival business, Jody began buying and selling

closeout toys and furniture. He left the carnival business around the age

of twenty and began manufacturing and distributing furniture. In 1988,

Jody was charged with and pled guilty to felony conspiracy to defraud

the United States and two violations of misdemeanor willful failure to file

federal income taxes for 1981 and 1982.                While in prison, Jody

completed his GED. Upon his release in May 1991, Jody worked for the

Dove Imports company which was formed by a group of pastors and

friends in Marion, Iowa.      The business bought and sold furniture and

toys.

        While on a business trip to California for Dove Imports, Jody met

Connie. After a short courtship, Connie moved to Cedar Rapids, the two

were married, and they started their own business. In July 1992, the

day before they were married, Jody and Connie incorporated Alpha

International. Connie was the sole shareholder.1 However, the business

was their joint venture from the beginning.          Jody was responsible for

purchasing merchandise, sales, marketing, contract negotiations, and

arranging toy manufacturing.         Connie was involved in the financial
aspects of the business—invoicing, writing checks, keeping the books

and tracking finances. The company started in the couple’s garage but

grew rapidly and became very successful. At its peak, Alpha employed

approximately one hundred people.           Originally, Alpha was primarily

involved in the wholesale distribution of closeout toys and collectibles.

After acquiring two other companies, Alpha began manufacturing and

designing toys as well. During their marriage, the Keeners purchased a


        Jody and Connie put all of their assets in Connie’s name in order to avoid
        1

Jody’s creditors.
                                    4

great deal of real estate, all of which was placed in Connie’s name alone.

Alpha does not own any real estate although it rents office and

warehouse buildings from Connie.

      In late 2001, the Keeners began experiencing marital difficulties.

In May 2002, Alpha’s board fired Jody. Thereafter, Jody reactivated and

incorporated a company called J. Lloyd International. J. Lloyd is in the

business of reselling closeout inventories and also consults on toy

manufacturing.

      Trial was held between March 23, 2004 and April 8, 2004. The

district court issued its dissolution decree on March 14, 2005. The value

of Alpha was the biggest point of contention. The district court valued

Alpha at $15,169,171 and awarded the business to Connie. The court

awarded Connie all of the real estate used by Alpha. The district court

valued J. Lloyd at $1 million and awarded it to Jody.        Connie also

received the marital home. Jody was awarded most of the remaining real

estate.

      The property division was heavily skewed in Connie’s favor.

Connie received $18,086,095 in property whereas Jody’s property award

was worth $4,524,786.       Thus, “[i]n order to equalize the property

division,” the district court ordered Connie to pay Jody $6,780,650 in

installments. The court ordered Connie to pay Jody $600,000 per year

by May 1 of each year beginning in 2006, until the amount is paid in full.

      Both parties filed motions to enlarge.     In response, the court

clarified its characterization of the payments Connie owes Jody by

amending the decree with this additional language:

      Because the total judgments ordered herein to be paid by
      Connie Keener to Jody Keener involve periodic payments,
      judgments for the periodic payments, as ordered by the
      court, will become judgments of record as the periodic
                                     5
      payments (or installments) are due. [Jody] shall be paid
      judgment interest on due and unpaid installments.

The court otherwise denied Jody’s request for interest on the $6,780,650.

The district court refused Jody’s request for a lien on Alpha and the

company’s assets. The court also declined Connie’s request to lower its

valuation of Alpha.

      Both parties appealed. Jody argued for interest and security on

the payments Connie owes him.            Connie argued the district court

overvalued Alpha.     The court of appeals ruled in Jody’s favor.         It

concluded the cash payments to Jody from Connie should bear annual

interest from the date of the decree at a rate set by Iowa Code sections

535.3(1) and 668.13(3) (2005), “because Jody will otherwise be

inequitably deprived of the use of his payments equalizing the property

division.” The court of appeals also concluded “it is inequitable to deny

Jody’s security in the property division” and granted an equitable lien

against Alpha and its corporate assets.        The court denied Connie’s

request to decrease the valuation of Alpha and increase the valuation of

J. Lloyd. On further review, Connie argues (1) the trial court’s valuation

of Alpha is in part “speculative in nature,” (2) an equitable lien is

inappropriate in this case, (3) interest on the cash award is also

inappropriate, and (4) the court of appeals erred by not considering the

tax consequences caused by the equitable lien and interest award.

      II.   Scope of Review

      We review dissolution cases de novo. In re Marriage of Sullins, 715
N.W.2d 242, 247 (Iowa 2006). “ ‘Although we decide the issues raised on

appeal anew, we give weight to the trial court’s factual findings,

especially with respect to the credibility of the witnesses.’ ” Id. (quoting

In re Marriage of Witten, 672 N.W.2d 768, 773 (Iowa 2003)).
                                     6

      III.   Merits

      Iowa is an equitable distribution state. Id. (citing In re Marriage of

Schriner, 695 N.W.2d 493, 496 (Iowa 2005)).        This means our courts

equitably divide all of the property owned by the parties at the time of

divorce except inherited property and gifts received by one spouse. Id.;

see Iowa Code § 598.21. Courts determine what is fair and equitable

based on the particular circumstances of the parties.        Schriner, 695
N.W.2d at 496. The Iowa Code provides a list of factors that must be

considered. See Iowa Code § 598.21(1). “Although an equal division is

not required, it is generally recognized that equality is often most

equitable.” In re Marriage of Rhinehart, 704 N.W.2d 677, 683 (Iowa 2005)

(citing In re Marriage of Conley, 284 N.W.2d 220, 223 (Iowa 1979)).

      Before dividing the marital property, a court must identify all of the

assets held in the name of either or both parties as well as the debts

owed by either or both of them. In re Marriage of Hagerla, 698 N.W.2d
329, 333 (Iowa Ct. App. 2005). The assets should then be given their

value as of the date of trial. Id. “The purpose of determining the value is

to assist the court in making equitable property awards and allowances.”

In re Marriage of Moffatt, 279 N.W.2d 15, 19 (Iowa 1979).

      As we have already alluded, the parties owned substantial assets

(with some corresponding debts) which were divided by the district court.

For purposes of this appeal, we need not detail each asset.             The

important thing is each party was awarded property worth approximately

$11,305,400 taking into account the cash award Connie is to pay Jody.

We agree with the district court it was equitable to divide the property

equally because both parties were instrumental in making Alpha a

success. We now turn to the issues Connie raises on further review.
                                          7

       A.     Valuation of Alpha

       Each party had an expert testify regarding the value of Connie’s

stock in Alpha2—Shannon Shaw, C.P.A. for Connie and accredited senior
appraiser Wayne Brown for Jody.               Both concluded the appropriate

method for valuing the stock was the asset approach.                Both assessed

Alpha’s worth as a going concern, meaning the business would stay in

operation as opposed to being ordered to dissolve and liquidate.                 The

district court found Brown’s testimony much more credible than Shaw’s.

       The district court adopted Brown’s opinion of the value of Alpha’s

tangible assets, which was $10,169,171. Connie does not dispute this

valuation. However, she argues the district court’s valuation of Alpha’s

intangible assets (i.e. trademarks and other intellectual property rights) is

“speculative” and “beyond the evidence of the record.”                 Alpha owns

approximately one hundred trademarks, most of which were acquired

when Alpha purchased the assets of Empire of Carolina, Inc. at a

bankruptcy court auction. At trial, Connie’s expert, Shaw, testified these

trademarks had no value.          Jody’s expert, Brown, on the other hand,

testified these trademarks had significant value and the district court

agreed.     Prior to trial, Alpha sold one trademark, “Buddy L,” for $7.7

million and another trademark, “Yo-Yo Balls,” for $475,000.

       The district court relied on rough justice to determine the value of

Alpha’s intangible assets. Brown was unable to offer a firm opinion on

the value of Alpha’s intangible assets because he had not received

financial documentation to review. Using the “Buddy L” sale as a guide,

Brown estimated the remaining trademarks were worth between $20

million and $30 million. Jody offered a similar estimate.

       2
         The district court valued 100% of the stock in Alpha and refused to take into
account the fact Connie gave .5% of her ownership interest to her son after Jody filed
for dissolution. We agree it was appropriate to ignore Connie’s gift to her son.
                                          8

       The district court determined the value of Alpha’s trademarks and

other intangibles to be $5 million.3 The district court combined the value

it assigned to Alpha’s tangible assets with the value it assigned to Alpha’s

intangible assets in order to determine Connie’s stock was worth

$15,169,171.

       The district court was placed in the unenviable position of

determining Alpha’s value. We have previously said, the “market value

for the stock in a closely held corporation can rarely be ascertained.” In

re Marriage of Moffatt, 279 N.W.2d at 19.              Because of the difficulty

surrounding valuation, appellate courts give much leeway to the trial

court. In re Marriage of Steele, 502 N.W.2d 18, 21 (Iowa Ct. App. 1993)

(citing In re Marriage of Dennis, 467 N.W.2d 806, 808 (Iowa Ct. App.

1991)). A trial court’s valuation will not be disturbed when it is within

the range of evidence.       See In re Marriage of Wiedemann, 402 N.W.2d
744, 748 (Iowa 1987). Moreover, appellate courts defer to a trial court’s

valuations when accompanied by supporting credibility findings or

corroborating evidence.       In re Marriage of Vieth, 591 N.W.2d 639, 640

(Iowa Ct. App. 1999).

       Based on the testimony at trial, it appears Alpha’s intangible

assets have at least some value. Connie testified these assets are crucial

to the future success of the company.              She conceded the intangible

assets Alpha acquired from Empire will probably add value to Alpha in

the future.

       Although Alpha owns many trademarks, the testimony at trial

focused on the value of “Grand Champions” and “Big Wheels.”                    Since

2003, Alpha has been marketing toys under both names. Additionally,

       3The  district court did not articulate the basis for this figure. Although not
necessary, it would have been helpful if the court had explained how it arrived at $5
million.
                                     9

Alpha is developing new product lines under those names. Moreover, the

company is pursuing litigation in an effort to protect both brands. One

lawsuit concerns trademark and trade dress infringement of “Grand

Champions.” The other alleges a company stole some of the “Big Wheels”

tooling prior to Alpha acquiring Empire’s assets. This evidence supports

Jody’s contention the intangible assets have value because Alpha would

not expend significant resources if these brands are worthless.

      However, the record lacks sufficient evidence concerning a specific

dollar amount to attach to these assets.       Jody acknowledges “[t]he

inadequacy of the record” with respect to the value of Alpha’s intangible

assets.   Connie’s expert testified the intangible assets had no value.

Jody’s expert stated the intangibles had value but could only offer a

haphazard guess on valuation based on the fact Alpha sold other

trademarks for considerable money.

      Eric Deininger, a business consultant for Alpha, testified he would

not recommend Alpha sell “Grand Champions” for $5 million.           When

pressed, he explained:

      I believe [Grand Champions] has potential. If we can build
      back the customer base that it once had, it has potential to
      be earning very solid revenues.

Based on this testimony, it is fair to say Deininger believes “Grand

Champions” may in the future be worth in excess of $5 million if Alpha

successfully revitalizes the brand. The deficiency here is he was never

asked the essential question—what is “Grand Champions” worth now?

He simply opined “Grand Champions” may be valuable to Alpha in the

future. He was never asked to give his opinion of the present fair market

value and we cannot infer such information. Without more, Deininger’s
                                   10

testimony is not enough to determine the fair market value of “Grand

Champions” at the time of trial.

      Similarly, Jody’s testimony is insufficient to uphold the district

court’s $5 million valuation of Alpha’s intangible assets. Although not an

owner of Alpha, Jody is certainly qualified as an expert in the toy

business. For his testimony to be considered sufficient evidence, it must

be more than mere conjecture.       Jody made a conclusory statement

Alpha’s intangible assets are worth between $25 million and $30 million.

He testified he was offered $4.5 million for “Grand Champions” while still

working for Alpha. He also claimed another toy company offered Alpha

$5 million for “Grand Champions” trademark and $2 million for Alpha’s

“Grand Champions” inventory.        However, he made no attempt to

substantiate these claims or use this information in determining today’s

fair market value.   Jody says with pride “there is always money in

confusion.”   While Jody’s fast moving, unorthodox style may suit him

well in the business world, the courtroom is no place to make money “in

confusion.”

      This anecdotal evidence is simply an insufficient basis upon which

to determine fair market value. Alpha’s intangible assets—particularly

“Grand Champions” and “Big Wheels”—likely have present value and

consequently add to the value of Connie’s stock. Unfortunately, there is

a lack of proof in this case. There is not adequate evidence in the record

to measure the fair market value of Alpha’s intangible assets.        The

district court erred by speculating as to the value of these assets.

Accordingly, we reduce the value of Connie’s Alpha stock to $10,169,171.

      After taking into account this reduction, Connie owes Jody

$4,280,650 in order to equalize the property division.      Because this

amount is considerably less than the amount awarded by the district
                                        11

court, Connie should be given less time to pay Jody. We believe six years

is fair and equitable to both parties. We therefore order Connie to pay

Jody a minimum of $725,000 principal plus interest per year

commencing on May 1, 2006 until the $4,280,650 judgment is paid. She

shall be given credit for any amounts previously paid.

      B.    Interest

      The court of appeals found “not allowing interest from the date of

the decree on such a large distribution spread over ten or more years is

not equitable to Jody.” Although we have reduced both the amount of

the cash award and the length of repayment, we nevertheless agree

interest is appropriate in this case.

      Interest may not be necessary in every case, but it certainly is

here. See In re Marriage of Conley, 284 N.W.2d 220, 223 (Iowa 1979)

(holding district court’s failure to award interest on $90,000 award which

was to be paid over nine years unfair because “the property division fell

substantially short of the trial court’s goal of an approximately equal

division of assets”); In re Marriage of Briggs, 225 N.W.2d 911, 913 (Iowa

1975) (affirming no interest on cash award of $50,000 over an eleven-

year period because lack of interest was a factor the district court

considered in determining the amount). The district court intended an

equal property division.   However, the court did not consider the time

value of money in determining Jody’s interest-free cash award.

Consequently, Jody was given a much smaller award than Connie in

contradiction to the district court’s stated goal of equal property division.

      We hold the $4,280,650 cash award to Jody shall bear 5.03% in

annual interest from March 14, 2005, the date of the original dissolution

decree. See Iowa Code §§ 535.3(1), 668.13(3). This interest shall be paid

annually in addition to any principal paid.
                                    12

      C.     Security

      The court of appeals found it inequitable to deny Jody security for

the money Connie owes Jody. It granted an equitable lien against Alpha

and all of its corporate assets. An equitable lien may be created when

the predicate conditions for a judgment lien do not exist. Under Iowa

Code section 624.23, judgments are automatic liens against the real

estate owned by the judgment debtor. A judgment lien requires a final,

valid and subsisting judgment by a duly authorized court for payment of

a defined and certain amount. Schuling v. Tilley, 454 N.W.2d 899, 900

(Iowa Ct. App. 1990) (citing Slack v. Mullenix, 245 Iowa 1180, 1184, 66
N.W.2d 99, 101 (1954)). Orders under a dissolution decree, if sufficiently

defined and certain, are considered judgments and attach to real

property as provided by section 624.23. Baratta v. Polk County Health

Servs., Inc., 588 N.W.2d 107, 110–11 (Iowa 1999).

      The original decree satisfied the requirements for a judgment lien.

It stated:

      In order to equalize the property division, Connie Keener
      shall pay Jody Keener a total of $6,780,650.00.        This
      judgment in Jody’s favor shall not carry interest. Connie
      shall pay Jody $600,000 per year by no later than May 1st
      beginning in the year 2006, until such time as the judgment
      is paid in full.

(Emphasis added.) The quoted language provided a final judgment for a

sum certain.     Thus, Jody would have had a judgment lien against

Connie’s real property.   The dissolution decree awarded Connie $2.06

million in real estate.

      The district court subsequently modified the decree so Jody only

has a judgment for each $600,000 payment as it becomes due.           The

district court added the following language:
                                   13
      Because the total judgment ordered herein to be paid by
      Connie Keener to Jody Keener involve periodic payments,
      judgments for the periodic payments, as ordered by the
      court, will become judgments of record as the periodic
      payments (or installments) are due.

We think Jody is entitled to a judgment lien for the entire amount Connie

owes him.    We therefore remand this case to the district court so the

language added to the decree via the July 5, 2005 order can be stricken.

Jody will then have a judgment lien on Connie’s real estate as provided

by Iowa Code section 624.23.

      The judgment lien awarded to Jody shall be subordinate to any

refinancing on any real estate subject to the judgment lien if the

refinancing is for an amount equal to or less than the existing mortgage

balance.    Connie shall inform Jody in writing of any refinancing that

occurs.    If necessary, Jody shall execute and deliver to Connie any

documents required to subordinate the judgment lien under the

provisions of this paragraph.

      We now consider the appropriateness of an equitable lien.       The

court of appeals gave Jody an equitable lien against Alpha and its

corporate assets. An equitable lien “is a right not recognized at law, to

have a fund or specific property, or its proceeds, applied in whole or in

part to the payment of a particular debt or class of debts.”     Smith v.

Village Enters., Inc., 208 N.W.2d 35, 38 (Iowa 1973) (quoting 51 Am. Jur.

2d Liens § 22 (1970)). In other words, an equitable lien may be created

when the predicate conditions for a judgment lien do not exist or where

the debtor does not own sufficient real estate to satisfy the debt.    An

equitable lien merely requires a debt, a duty of one person to pay another

person, and a res to which that obligation attaches. Fed. Land Bank of

Omaha v. Boese, 373 N.W.2d 118, 121 (Iowa 1985) (quoting 53 C.J.S.

Liens § 4(a) (1948)).   Equitable liens may be placed on both real and
                                     14

personal property.     See Nelson v. Pampered Beef-Midwest, Inc., 298
N.W.2d 281, 286 (Iowa 1980) (holding unsecured creditors had equitable

lien which followed personal and real property into the hands of newly

formed corporation); In re Marriage of Blume, 473 N.W.2d 629, 634 (Iowa

Ct. App. 1991) (upholding equitable lien on farm).           In contrast, a

judgment lien only attaches to real property.

       On further review, Connie overreacts to the court of appeals

creation of an equitable lien. She claims “attach[ing] an equitable lien to

the business assets of a company is to place the creditor in full control of

the company” and prohibits a company from even “paying a UPS driver

or its employees.”

       Connie’s   concerns   are   unfounded.       Contrary   to   Connie’s

assertions, an equitable lien does not affect arms-length transactions

made in the regular course of business. Luedecke v. Des Moines Cabinet

Co., 140 Iowa 223, 229, 118 N.W. 456, 458 (1908); accord Nachazel v.

Mira Co. Mfg., 466 N.W.2d 248, 253 (Iowa 1991); Nelson, 298 N.W.2d at

285–86; Smith, 208 N.W.2d at 39–40. Connie’s misunderstanding may

be due to the nebulous nature of an equitable lien, which is perhaps best

suited for unjust enrichment situations. See Nachazel, 466 N.W.2d at

253.    Nevertheless, a district court in a dissolution case has the

authority to secure future performance by imposing an equitable lien. In

re Marriage of Hettinga, 574 N.W.2d 920, 923 (Iowa Ct. App. 1997).

       While an equitable lien is certainly appropriate in this case, we find

a UCC lien to be a better mechanism to secure Jody’s judgment under

these circumstances where the main asset is corporate stock.             See

generally Siragusa v. Brown, 971 P.2d 801 (Nev. 1998).         We therefore

order Connie to execute all necessary papers to give Jody a lien in

accordance with Iowa Code chapter 554. The lien shall only be against
                                   15

Connie’s Alpha stock.    The court of appeals erred by creating a lien

against Alpha and its assets because Connie only owns stock in the

company.

      The district court gave Connie the opportunity to pay Jody over

time so she could continue to run Alpha as opposed to selling the

business. However, if Connie does not make timely payments, then Jody

is entitled to some recourse so he does not have to wait indefinitely for

money that is rightly his.     If Connie decides to sell her stock or

discontinue the company’s operation, we see no reason to delay Jody

receiving his money.     Thus, we find an acceleration clause to be

appropriate. On remand, we direct the district court to add the following

clause to the decree:

      Jody may elect to declare the whole amount due and
      collectible at once and proceed in any manner authorized by
      law to enforce the collection of the full balance declared due
      if any one of the following occurs: (1) Connie is more than
      one hundred and twenty (120) days late on any payment
      (including paying less than the amount owed), (2) Connie
      sells a controlling interest in Alpha (more than 50% of
      Alpha’s stock), (3) Connie dissolves or liquidates the
      corporation, or (4) Connie otherwise jeopardizes Jody’s
      security or secured interest.

This acceleration clause shall become effective May 1, 2008 in order to

allow Connie time to catch up on her payments.

      D.    Tax Consequences

      Finally, Connie argues the court of appeals erred by “not

consider[ing] the tax consequences to each party caused by [an] equitable

lien and interest award.” Indeed, tax consequences are among the litany

of things a court shall consider when dividing marital property. See Iowa

Code § 598.21(1)(j); see also In re Marriage of Hogeland, 448 N.W.2d 678,

680–81 (Iowa Ct. App. 1989) (holding income tax consequences of sale
                                    16

should have been considered by trial court where payment of lump sum

of cash to wife would in all probability require liquidation of capital

assets).    However, Connie did not raise this issue before the district

court, the court of appeals, or herein with much specificity, despite

Jody’s request for interest and security in all courts. Connie therefore

failed to preserve this issue for our review or has waived it. See DeVoss

v. State, 648 N.W.2d 56, 63 (Iowa 2002) (holding “we will not consider a

substantive or procedural issue for the first time on appeal, even though

such issue might be the only ground available to uphold a district court

ruling”).

      IV.     Conclusion

      This is a somewhat unusual case.        During their marriage, the

parties were able to create a substantial amount of wealth in a relatively

short period of time through their toy company.      Because Connie was

given all of the stock in the business, the district court ordered her to

pay Jody $6,780,650 in order to equalize the property division. We find

the district court’s valuation of Alpha’s stock was not supported by the

evidence adduced at trial and reduce Jody’s judgment to $4,280,650.

Interest and an acceleration clause are ordered. Instead of the equitable

lien created by the court of appeals, we find the combination of a

judgment lien and UCC lien to be more appropriate. We remand to the

district court so the decree may be modified to reflect our changes.

      DECISION OF THE COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND

CASE REMANDED.

      All justices concur except Wiggins, J., who concurs in part and

dissents in part, and Hecht and Appel, JJ., who take no part.
                                     17

                                  #130/05-1257, In re Marriage of Keener

WIGGINS, J. (concurring in part and dissenting in part).

      I dissent only from the part of the decision allowing Connie’s real

estate debt to remain superior to Jody’s judgment lien in the event of

refinancing. I do so for two reasons. First, Connie provided no evidence

that her ability to refinance is impaired by the judgment lien. Second,

because Jody has no right to control the terms and conditions of any

refinancing, his security is in jeopardy.